Citation Nr: 0211342	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-16 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for service-
connected Reiter's Syndrome, currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
1995, a statement of the case was issued in May 1995, and a 
substantive appeal was received in May 1995.  The veteran 
testified at a personal hearing at the RO in August 1995.  

The Board notes that Disabled American Veterans represented 
the veteran in prior claims before the RO.  However, 
correspondence received in August 2002 by Disabled American 
Veteran indicates that they do not have power of attorney in 
this matter.  As there is no other power of attorney on 
record, the veteran is unrepresented in his appeal.


FINDING OF FACT

The veteran's service-connected Reiter's Syndrome is 
manifested by subjective complaints of multiple joint pains, 
urethral discharge, conjunctivitis, and sores of the mouth, 
but without clinical findings verifying such complaints; on 
recent clinical examination the Reiter's Syndrome was 
quiescent with mild residuals involving the hip. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
Reiter's Syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§ 4.7, 4.71a and Code 5002 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decisions, statement of the case, and multiple supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a July 1998 letter, the RO 
advised the veteran that they received treatment records from 
VA medical facilities and that he should send in any other 
pertinent treatment records in his possession or if he had 
knowledge of any such records, to provide that information to 
the RO.  The Board finds that the veteran has been informed 
not only of the types of evidence necessary to support his 
claim, but also that VA would assist him in obtaining 
evidence not already part of the record.  See Quartuccio v. 
Principi, No. 01-997 (Vet App. June 19, 2002).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA medical records, and VA 
examination reports in October 1996 and December 2001.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Quartuccio, supra. Consequently, the case need not be 
referred to the claimant or the claimant's representative for 
further argument as the Board's consideration of the new law 
and new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected Reiter's Syndrome warrants 
a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Reiter's Syndrome is defined as "a triad of symptoms of 
unknown etiology comprising urethritis ([inflammation of the 
urethra]) conjunctivitis, and arthritis (the dominant 
feature) . . . chiefly affecting young men, and usually 
running a self-limited but relapsing course."  See Tozian v. 
Derwinski, 3 Vet. App. 268 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health 1069 (4th ed. 1987)).

Reiter's Syndrome does not have its own diagnostic code, so 
it must be rated by analogy.  Governing regulation provides 
that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The RO has assigned Diagnostic Code 5002 (rheumatoid 
arthritis) to the veteran's Reiter's Syndrome.  The veteran's 
condition is presently rated as 10 percent disabling under 
Code 5002.  Under Code 5002, rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating.  Rheumatoid 
arthritis (atrophic) as an active process with less than the 
100 percent criteria, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, warrants a 60 
percent rating.  Symptom combinations producing definite 
impairment of health and objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year warrants a 40 percent rating.  One or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent rating.  38 C.F.R. § 4.71a.

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  The rating code specifically 
notes that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Under Code 5002, the higher possible rating is 
to be assigned.  Id.

Upon review of the pertinent medical records, it appears that 
the veteran's Reiter's Syndrome is inactive and without any 
exacerbation.  VA medical record in September 1994 indicates 
that veteran did not have conjunctivitis at that time and his 
severe arthritis had resolved over the years.  There was no 
current symptomatology noted on examination.  VA medical 
record in June 1995 reported no eye or penis problems at that 
time.  

At his personal hearing in August 1995, the veteran stated 
that he currently experiences Reiter's Syndrome symptoms such 
as conjunctivitis, urethral discharge, sores on his mouth, 
joint pain in his fingers and legs, knees and back, and loss 
of toenails.  In fact, VA Rheumatology consultation report in 
September 1995 noted that the veteran complained of back 
pain, right ankle pain and urethral discharge.  The examiner 
also reported that the veteran had been off of medication for 
several months because he developed gastritis.  However, 
examination demonstrated no conjunctivitis or signs of 
arthritis.  X-rays of the right ankle from September 1995 
indicated no significant abnormality.  The examiner opined 
that the veteran did not have active Reiter's Syndrome and 
there was no need for medication other than non-steroid anti-
inflammatory drugs.  

VA virology report in October 1995 indicated that tests were 
negative for Chlamydia Trachomatis.  VA joint examination 
report in October 1996 noted that despite the veteran's 
complaints of difficulty standing or sitting for any length 
of time, the need to wear braces for ambulation, inability to 
maintain weight, chronic foot pain, and experiencing 
intermittent eye problems, examination revealed that the 
veteran's Reiter's Syndrome was quiescent, with chronic 
residuals mainly involving the feet.  X-rays of the thoracic 
spine were essentially within normal limits without a 
spondylitic component.  X-rays of the ankles and skull failed 
to reveal any significant abnormalities.  

The Board recognizes that the October 1996 X-rays of the 
lumbar spine and cervical spine show degenerative disc 
disease.  However, the RO decided in a June 1988 rating 
decision that the veteran's lumbar and cervical spine disc 
disease and degenerative arthritis were unrelated to his 
Reiter's Syndrome.  Moreover, there is no medical evidence 
following the June 1988 rating decision indicating that the 
veteran's Reiter's Syndrome is related to his lumbar and 
cervical spine disc diseases.  Furthermore, while the Board 
acknowledges that February 1993 X-rays of the hips show 
osteoarthritis, subsequent X-rays taken of the hips in 
October 1996 demonstrate no significant abnormalities in both 
sacroiliac joint or hip joints.  

The medical evidence following the October 1996 VA 
examination also failed to show any exacerbation of the 
veteran's Reiter's Syndrome.  In fact, the most recent VA 
examination in December 2001 indicated that the veteran's hip 
joint appeared to be within normal limits.  There was no 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  There was also no fatigue, 
weakness, lack of endurance, or incoordination.  As for the 
knees, there was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness noted.  
There was no pain or fatigue during range of motion testing.  
The ankle joints showed no heat, redness, effusion, drainage, 
abnormal movement, instability, or weakness.  There was no 
pain or fatigue during range of motion testing.  No 
abnormalities were noted on X-rays of the pelvis, right foot 
and right ankle.  The diagnosis was Reiter's Syndrome, with 
mild residual hip pain.  

In sum, while the Board recognizes the veteran's complaints 
of Reiter's Syndrome, there are no clinical findings in the 
record demonstrating that the veteran has had an exacerbation 
of Reiter's Syndrome.  As such, after reviewing the totality 
of the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to a rating increase of the current 10 percent at 
this time. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

